DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11th, 2021 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on February 16th, 2021 in response to the Final Office Action mailed on December 17th, 2020.  Per Applicant's response, Claims 19, 21, & 28 have been amended.  All other claims remain in their previously presented form.  Consequently, Claims 19-28 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Claim Objections
Claims 19-28 were previously objected to for minor informalities.  Applicant’s cancellation of these claims renders the previous claim objections moot.
Claims 19-28 are objected to because of the following informalities:  
Claim 19, line 6 should read “the throats of the inter-vane passages being identical”
Claim 19, lines 16-17 should read “
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, Claim 19 recites “wherein the front portion of a first one of the non-aligned vanes disposed between an associated vane of one of the integrated strut-vane airfoils and a second one of the non-aligned vanes has a different airfoil shape than the front portion of the second one of the non- aligned vanes”; this limitation constitutes new matter that is not supported by Applicant’s originally filed specification.  In particular, the Examiner has thoroughly reviewed Applicant’s originally filed specification and finds that it does not speak to varying the airfoil shapes of the front portions specifically.  At best, the specification describes that vanes that are adjacent to the integrated strut-vane airfoil “can have a different airfoil shape and/or throat to adjust the mass flow distribution and better match the strut transition” (page 7, lines 20-22).  However, the specification does not speak to manipulation of any “front portion” of any vane.  Given this, it appears that Applicant may be relying 
In the spirit of expeditious prosecution, the Examiner respectfully suggests that Applicant clarify the current claim language by instead reciting that “wherein ”, so as to conform with Applicant’s originally filed specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites that “at least one of the non-aligned vanes adjacent to each integrated strut-vane airfoil has a stagger angle which is different from the a stagger angle of another non-aligned vane”; however, Claim 19 (from which Claim 21 depends) previously requires the throats of the inter-vane passages to be identical around an entire circumference of the annular flow path.  Given the limitation in Claim 19, it is not understood how a stagger angle of one vane could be varied while still maintaining identical throats around the entire circumference of the annular flow path.  It is noted that Applicant’s specification defines the stagger angle as “defined between the chord line of the vane and the turbine axial direction”.  As such, were the stagger angle to be changed for one vane, the corresponding throat of that vane would necessarily be altered as well, thereby conflicting with the identical throat requirement of Claim 19.  Given these facts, the required structure of Claim 21 is rendered indefinite.
	Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-28 have been fully considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-20 & 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,704,075 to Karstensen et al. in view of US 2013/0195652 to Pope.

    PNG
    media_image1.png
    516
    464
    media_image1.png
    Greyscale
                  
    PNG
    media_image2.png
    404
    433
    media_image2.png
    Greyscale

Claim 19, and with particular reference to Figures 1-2 shown immediately above, Karstensen et al. (Karstensen) discloses:

(19)	An integrated strut and turbine vane nozzle (ISV) (Figs. 1-2) comprising: inner and outer annular duct walls (18 & 19; Fig. 1) concentrically disposed about an axis (22) and defining an annular flow passage (14) therebetween (Fig. 1); an array of circumferentially spaced-apart struts (23) extending radially across the annular flow passage (Figs. 1-2; col. 2, lines 21-24); an array of circumferentially spaced-apart vanes (24, 24a; Fig. 2) extending radially across the annular flow passage and defining a plurality of inter-vane passages (Fig. 2), each inter-vane passage having a throat (T, as labeled by the Examiner for clarity in Fig. 2), the throat of the inter-vane passages being identical around an entire circumference of the annular flow passage (this is apparent in Fig. 2), each vane of the array of circumferentially spaced-apart vanes having a suction sidewall and a pressure sidewall (i.e. upper/lower sides of vanes; Fig. 2) extending between a leading edge and a trailing edge (i.e. left/right ends of vanes; Fig. 2) thereof (all clearly seen in Fig. 2), the leading edges of the vanes being disposed downstream of leading edges of the struts relative to a direction of gas flow through the annular flow passage (Fig. 2), each one of the struts being angularly aligned in the circumferential direction with an associated one of the vanes (24a) and forming therewith an integrated strut-vane airfoil (23/24a; Fig. 2), the array of circumferentially spaced-apart vanes including non-aligned vanes (24) which are non-integrated with the struts (Fig. 2), each vane of the array of circumferentially spaced-apart vanes defining a front portion extending upstream from an adjacent throat relative to the suction sidewall and a rear portion extending downstream from the adjacent throat relative to the suction sidewall (the front and rear portions, relative to throat T, are apparent in Figure 2), wherein the rear portions of the vanes, including the associated vanes of the integrated strut-a relatively large number of vanes 24”), the first one and the second one of the non-aligned vanes (24) having a same axial chord (apparent in Fig. 2)

Although Karstensen discloses the majority of Applicant’s claimed invention, he does not further disclose that the front portion of the first one of the non-aligned vanes (24) has a different airfoil shape than a front portion of the second one of the non-aligned vanes (24) (Karstensen appears to show that all the non-aligned vanes 24 have a same front airfoil shape; Fig. 2).
However, Pope remedies this deficiency.  In particular, Pope discloses another gas turbine assembly (paras. 1-8; “gas turbine engine”) having an array of circumferentially spaced-apart struts (104; Fig. 1) interposed with a plurality of non-aligned vanes (102; Fig. 1) each having a same axial chord, and goes on to specifically disclose a front end shape (a front end thickness, as seen in Fig. 1) for a first non-aligned vane 102 (i.e. vane 102 directly below strut 104 in Fig. 1) that is adjacent to the strut 104, wherein this front end airfoil shape is different from the front end airfoil shape of a second non-aligned vane (i.e. the vane 102 directly below the first vane 102).  As seen in Fig. 1, the front end (i.e. the leading edge region) of the first vane 102 has a greater airfoil thickness as compared with the front end of the second vane 102.  Pope teaches that providing the vanes with this specialized arrangement directly adjacent the strut (i.e. within region 105) directs the airflow 103 in a more efficient manner around the strut 104, avoiding the introduction of turbulence, air column oscillations and other detrimental phenomenon (para. 30).  Thus, by utilizing these same teachings for Karstensen’s first and second vanes 24, the same flow improvements could be obtained in Karstensen, and without damaging or destroying any of his originally-intended functionalities. Such a modification would likewise reduce turbulence in 

In regards to Claim 20, Karstensen shows that that the throats (“T”) of all the inter-vane passages on are identical (as seen in Fig. 2).  These would remain as such even with the front end modification from Pope.
In regards to Claim 28, Karstensen discloses that all the non-aligned vanes (24) have a same axial chord (this is apparent in Fig. 2).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karstensen-Pope as applied to claim 19 above, and further in view of US 4,989,406 to Vdoviak et al.
In regards to Claim 21, Karstensen does not specifically recite that at least one of the vanes (24) adjacent to each of the integrated strut-vane airfoils (23, 24a) has a stagger angle which is different from the stagger angle of the other vanes (24).  In regards to this limitation, the Examiner would direct Applicant to the 112(b) rejection above.
However, Vdoviak discloses turbine airfoil vanes 50 that can be varied in both twist angle and offset angle (i.e. stagger angle; col. 9, line 48 - col. 10, line 8) in order to provide uniform flow diffusion through the turbine, deswirling of the exit flow of turbine exhaust gas, and reduced aerodynamic .

Claims 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karstensen-Pope as applied to claim 19 above, and further in view of GB 1,534,124 to Gee.
In regards to Claim 22, Karstensen does not depict or describe axially split, mating forward and aft duct sections with the struts and vanes forming respective sections, as claimed.
However, Gee discloses an ISV having axially split mating forward and after duct sections (Fig. 1; 16 & 10), struts (38) forming part of the forward duct section (Fig. 1), vanes (34, 122) (both aligned and non-aligned types) forming part of the aft duct sections (Fig. 1), the aligned vanes (34) to be integrated to the struts (38) projecting forwardly relative to the other (non-aligned) vanes (122) (Fig. 3; portion 98 of vane 34 projects more leftward than the front of non-aligned vanes 122). Such an axially split assembly allows for easy access to the vanes when maintenance is required, and provides a simplistic means of assembling the ISV’s. Therefore, to one of ordinary skill desiring a more accessible 
In regards to Claim 23, Gee teaches the aft duct section being circumferentially segmented (i.e. by the plurality of circumferentially spaced vanes). This arrangement would remain when applied to Karstensen.
In regards to Claim 24, each of Karstensen’s integrated strut-vane airfoils (23/24a) has opposed pressure and suction sidewalls (as seen in Fig. 2), the integrated strut-vane airfoils having steps (i.e. interface edges) formed in the opposed pressure and suction sidewalls at an interface between the forward and aft duct sections (this would result from the combination with Gee’s duct structure teachings, where the struts and vanes are abutted together at interfaced edges during assembly of the mating ducts).
In regards to Claim 25, the strut and the vane of each of Karstensen’s integrated strut-vane airfoils (23/24a) have respective thicknesses defined between their pressure and suction sidewalls (as seen in Fig. 2), and the thickness of the vane (24a) is less than that of the strut (23) at the interface between the forward and aft duct sections (as seen in Fig. 2, the front end of each vane 24a forms a slightly smaller thickness than that of the rear end of the strut 23).
In regards to Claim 26, Karstensen’s forward and aft duct sections (from Gee) have respective inner and outer annular wall sections (Fig. 1), the inner and outer annular wall sections of the aft duct section defining a front entry portion having an annular cross-sectional area which is greater than a corresponding annular cross-sectional area of an axially adjoining rear exit portion defined between the 
In regards to Claim 27, Gee shows that the forward and aft duct sections have respective inner and outer annular wall sections (64, 18) adapted to be axially joined at an interface to form the annular flow passage of the ISV (Fig. 1), a waterfall step (Fig. 3) being defined in a gas path side surface of the inner and outer annular wall sections at said interface (Fig. 3 of Gee).  This same duct structure would remain when combined with the teachings of Karstensen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also refer to US 2013/0259672 to Sucui, which discloses another gas turbine engine with strut-vane airfoils 102 (Fig. 3) interspersed with non-aligned vanes 86, wherein the non-aligned vanes 86 that are directly adjacent to the strut-vane airfoils 102 have different airfoil shapes than the rest of the vanes 86.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC